Citation Nr: 0425171	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-02 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether expenses of the veteran's burial, paid by the 
appellant, the veteran's widow, may be used to reduce her 
countable income for purposes of Department of Veterans 
Affairs (VA) improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.  He died in June 2000.  The appellant is the veteran's 
widow. 

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2001 determination by the VA Regional 
Office (RO) in Waco, Texas that, essentially, expenses of the 
veteran's burial paid by the appellant could not be used to 
reduce her countable income for purposes of death pension 
benefits. 

The appellant testified at a Travel Board hearing before the 
undersigned in June 2004.  A transcript of the hearing is 
associated with the claims folder.  During the hearing, the 
appellant submitted additional evidence with a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  Shortly after the veteran's death in June 2000, M.G., the 
veteran's daughter, paid burial expenses in the amount of 
$6,403; the appellant reimbursed M.G. in July 2000.  

2.  In July 2000, the RO received the appellant's application 
for VA death pension benefits. 


CONCLUSION OF LAW

Burial expenses paid by the appellant in July 2000 or 
otherwise may be used to reduce her countable income for 
purposes of VA improved death pension benefits.  38 U.S.C.A. 
§ 5103 (West 2002); VAOPGCPREC 1-2000, 65 Fed. Reg. 6258 
(2000); 38 C.F.R. § 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has expanded the duty of 
VA to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  Given the disposition favorable to the 
appellant in this case, further consideration of the VCAA 
would not avail the appellant and no further discussion of 
its provisions is necessary.

The sole issue for consideration is whether the amount of 
$6,403.00 paid for the burial expenses of the veteran, may be 
countable from the appellant's income for VA improved death 
pension benefit purposes.   

The veteran died in June 2000 and on July 31, 2000, the 
appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
By a Surviving Spouse (VA Form 21-534).  She filed an 
Improved Pension Eligibility Verification Report (VA Form 21-
0519S-1) on January 17, 2001.  

VA improved death pension is an income based program, and 
allows for certain expenses and the like to be deducted from 
income.  The provisions of 38 C.F.R. 
§ 3.272(h) provides that expenses of last illnesses, burials, 
and just debts, specified in paragraphs (h)(1) and (h)(2) of 
that section, which are paid during the calendar year 
following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage; burial 
expenses are deducted to the extent that they are nor 
reimbursed under chapter 23 of title 38 U.S.C.  Otherwise, 
the regulation provides that such expenses are deductible 
only for the 12-month annualization period in which they were 
paid.  Further, 38 C.F.R. § 3.272 provides, in the last 
sentence, that any such expenses paid subsequent to death but 
prior to date of entitlement are not deductible.

In her January 17, 2001 application, the appellant indicated 
that she received $513 monthly in Social Security benefits.  
In addition, she listed as deductible expenses of $6,403 
representing burial expenses.  An attached receipt shows that 
the funeral expenses were paid in June 2000 by M.G. on her 
credit card.  In June 2004, the appellant testified that she 
reimbursed M.G., her daughter, the amount of the funeral 
expenses by selling a tractor.  

The Board finds her testimony credible.  The Board notes that 
associated with the record is a copy of M.G.'s credit card 
account summary reflecting the $6,403 charge in June 2000 and 
a cashier's check dated in July 2000 to the credit card 
company to pay for the outstanding monthly balance.  There is 
no evidence to counter the appellant's report in this regard.

In March 2001, the RO granted the appellant death pension 
benefits effective July 31, 2000, the date of receipt of the 
claim.  



The RO found that the expenses of the veteran's burial paid 
by the appellant could not be used to reduce her countable 
income for purposes of death pension benefits, because as her 
application for benefits was filed more than 45 days after 
the veteran's death, the effective date (date of entitlement) 
of any potential award of death pension based on the her 
claim would be July 31, 2000; and, because the claimed burial 
expenses were paid in June 2000, these expenses could not be 
used to reduce the amount of her countable income.  38 C.F.R. 
§§ 3.272(h), 3.400(c)(3).  In other words, the RO noted that 
as the expenses were paid after the veteran's death and prior 
to the date of entitlement, they were nondeductible.

In March 2000, VA's General Counsel, in VAOPGCPREC 1-2000, 
addressed the specific question of whether the last sentence 
of 38 C.F.R. § 3.272(h) was consistent with 38 U.S.C. § 
1503(a)(3) in providing that expenses of a veteran's last 
illness paid by a surviving spouse subsequent to the 
veteran's death, but prior to the date of entitlement to 
improved death pension, may not be excluded from countable 
income for the purpose of determining death pension 
entitlement.

The General Counsel held that the last sentence of 38 C.F.R. 
§ 3.272(h) was inconsistent with 38 U.S.C.A. § 1503(a)(3) in 
providing that expenses of a veteran's last illness paid by 
the veteran's surviving spouse subsequent to the veteran's 
death, but prior to the date of the surviving spouse's 
entitlement to death pension, may not be deducted from 
countable income for the purpose of determining entitlement 
to improved death pension.  As such, the General Counsel held 
that VA may not rely upon the last sentence of 38 C.F.R. § 
3.272(h) as a basis for denying a death pension claim or 
reducing the amount of benefits payable.

The General Counsel held that there was no basis for the 
differing treatment currently accorded under 38 C.F.R. § 
3.272(h) for expenses of a veteran's last illness paid prior 
to the date of a veteran's death and those paid after the 
date of death but before the date of a surviving spouse's 
entitlement to death pension, and that Congress' intent in 
limiting retroactive payments of pension in the case of 
claimants who file claims more than 45 days after the date of 
a veteran's death does not provide an adequate basis for 
prohibiting consideration of expenses of a veteran's last 
illness.

Congressional intent in limiting such retroactive payments 
also does not provide an adequate basis for prohibiting 
consideration of burial expenses, and certainly it was not 
the General Counsel's intent to exclude burial benefits from 
their decision (the question presented was simply limited to 
expenses of a veteran's last illness).  In any event, the 
last sentence of 38 C.F.R. § 3.272 - which VA is to disregard 
pursuant to the opinion - pertains to burial expenses as well 
as expenses of a veteran's last illness, and as such, it 
should have been disregarded in this matter.  Precedent 
opinions of the VA General Counsel are binding on the Board.  
Brooks v. Brown, 5 Vet. App. 484 (1993).

As noted, the sole issue presented for consideration in this 
matter is whether the expenses of the veteran's funeral may 
be used to reduce the appellant's countable income for 
purposes of VA benefits.  The question of reimbursement of 
funeral expenses, or the effective date of the appellant's 
entitlement to improved death pension benefits is not before 
the Board for appellate review.  Thus, any burial expenses 
paid by the appellant in July 2000 or otherwise may be used 
may be used to reduce her countable income for purposes of VA 
improved death pension benefits (to the extent that they are 
nor reimbursed under chapter 23 of title 38 U.S.C.).  Her 
appeal is granted on this issue.







ORDER

Burial expenses paid by the appellant in July 2000 or 
otherwise may be used may be used to reduce her countable 
income for purposes of VA improved death pension benefits; 
the appeal is granted.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



